Citation Nr: 0612943	
Decision Date: 05/04/06    Archive Date: 05/15/06	

DOCKET NO.  03-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than April 2, 2002, 
for the award of service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from September 1963 to 
August 1971 (and some active duty for training in the year 
prior to his initial enlistment).  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for tinnitus with a 
10 percent evaluation, made effective from the date of 
receipt of the veteran's application to reopen this claim on 
April 2, 2002.  The veteran disagreed with the assigned 
effective date.  The veteran requested a hearing during the 
pendency of this appeal, but this hearing request was 
withdrawn in writing in September 2004.  The case is now 
ready for appellate review.


In September 2004 and April 2006 statements of argument the 
veteran's representative has raised multiple additional 
arguments why an earlier effective date should be awarded, 
and these arguments are consistently in the nature of claims 
for clear and unmistakable error (CUE) in earlier rating 
decisions in 1971 and 1993.  Although an earlier effective 
date can be awarded coincident with the successful 
prosecution of a CUE claim, the laws and regulations 
governing CUE claims are entirely different from those which 
govern more routine claims for earlier effective dates in 
general.  Neither the veteran nor the representative raised 
any valid claim of CUE following the issuance of the February 
2003 rating decision on appeal through about the time that 
this appeal was certified to the Board for appellate review, 
and the RO has not previously considered a claim of CUE, or 
any of the arguments raised by the representative in its most 
recent statements of written argument.  The veteran's claim 
for an earlier effective date is not inextricably intertwined 
with a claim for CUE in earlier rating decisions of 1971 
and/or 1993, and those claims are referred back to the RO for 
initial consideration and adjudication.  


FINDINGS OF FACT

1.  The veteran's initial formal claim for service connection 
for tinnitus was denied by the RO in March 1993; the veteran 
was informed of this decision and his appellate rights, and 
he did not disagree or initiate an appeal, and the following 
month in April 1993, the representative informed VA that the 
veteran was withdrawing his claim for service connection for 
tinnitus, the time for appeal of the March 1993 decision 
passed, and that decision is final.

2.  The veteran next filed an application to reopen his claim 
for service connection for tinnitus on April 2, 2002, and 
there is no medical evidence documenting current tinnitus and 
suggesting that tinnitus was attributable to incidents of 
service, which may be accepted as an informal claim for 
service connection for tinnitus, on file within the one-year 
period prior to receipt of the veteran's formal claim to 
reopen received on April 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date for the award of service 
connection for tinnitus earlier than April 2, 2002, have not 
been met.  38 U.S.C.A. §§ 501, 5101, 5102, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Initially, the Board notes that recently 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court) issued a decision which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, a December 2002 letter informed him of the 
evidence necessary to establish service connection for 
tinnitus, what evidence the RO would obtain and what evidence 
he should submit.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  After service connection was 
established for tinnitus by the RO in the appealed February 
2003 decision, the veteran was sent another letter, dated in 
December 2003, that mentioned his claim for an earlier 
effective date for this disability, and informed him of how 
to substantiate a claim for an increased evaluation, which he 
had not argued (but in any event covers the fourth element of 
service connection).  

Although neither letter provided the veteran with notice of 
the type of evidence necessary to establish the effective 
date for any service-connected benefits awarded - i.e. the 
last element of service connection, noted above - as will be 
discussed below, the effective date established was the 
earliest date allowed under the law.  See 38 C.F.R. § 3.400 
(2005); cf. Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any 
event, the veteran was provided a statement of the case which 
included the regulations governing the assignment of 
effective dates in general, and specifically with respect to 
the issue presented in this appeal.  That statement of the 
case also clearly explained the reasons and bases that an 
earlier effective date was not assigned and that, in essence, 
the veteran had in fact been provided the earliest effective 
date allowable by law in accordance with the governing 
regulations.  As such, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the duty to assist, it is noted that earlier 
effective date claims, such as the one before the Board in 
the decision below, generally involve a determination as to 
when a claim was received.  The relevant evidence to review 
is already of record, and the veteran does not claim 
otherwise.  The Board sees no areas in which further 
development is needed, and under these circumstances, finds 
that appellate review, at this juncture, is appropriate.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  However, in addition to 
requirements for filing a formal claim, there are also 
regulatory provisions governing what are referred to as 
informal claims.

An informal claim is any communication or action of a 
claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not yet been filed, an 
application form (for a formal claim) will be forwarded to 
the claimant for execution.  If that formal claim is then 
received by VA within one year from the date it was sent to 
the claimant, such formal claim will be considered as having 
been filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  Additionally, the U.S. Circuit Court 
of Appeals for the Federal Circuit (Circuit) has ruled that 
the applicable laws and regulations require informal claims 
to be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).

Additionally, medical reports of examination or 
hospitalization may also be accepted as an informal claim, if 
such medical record or report relates to a disability which 
may establish entitlement.  38 U.S.C.A. § 501(a); 38 C.F.R. 
§ 3.157.

Unless otherwise provided, the effective date of an 
evaluation and award of compensation based upon an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date for an award based upon new and material 
evidence (other than service department records) received 
after an earlier final disallowance will be the date of 
receipt of the new claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).

The effective date for an award based upon reopened claims is 
also the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(r).

Analysis:  The veteran filed his first formal claim for 
tinnitus in June 1992.  He was scheduled for a VA examination 
of which he was properly notified, and thereafter failed to 
report.  In March 1993, the RO denied the veteran's claim for 
service connection for tinnitus, in the absence of evidence 
that the veteran had a current medical diagnosis of tinnitus, 
and that current tinnitus was attributable to any incident, 
injury or disease of active service.  The veteran was 
notified of this decision and his appellate rights, and he 
did not disagree or initiate an appeal.  Moreover, in the 
month following the rating decision denying service 
connection for tinnitus, the representative submitted a 
signed statement indicating that the veteran wished to 
withdraw his claim for service connection for tinnitus.  The 
period for appeal of the March 1993 rating decision has 
passed, and that decision is final.  

The RO next received the veteran's application to reopen a 
claim for service connection for tinnitus on April 2, 2002.  
The veteran subsequently appeared for a VA audiometric 
examination in January 2003, which resulted in a clinical 
diagnosis of current persistent or recurrent tinnitus, and an 
opinion that tinnitus was as likely as not attributable to 
acoustic trauma the veteran sustained during service.  Based 
upon the service medical records and current VA examination 
in January 2003, the RO granted service connection for 
tinnitus, and assigned the maximum schedular 10 percent 
evaluation therefor in the rating decision of February 2003.  
The RO assigned the earliest effective date available under 
the governing laws and regulations of the April 2, 2002, the 
date that VA received the veteran's application to reopen his 
claim for service connection for tinnitus, following an 
earlier final denial.  See 38 C.F.R. § 3.400(q) (2005).

The governing regulation provides, whether under the general 
rule, the rule for allowances upon new and material evidence, 
or the rule for reopened claims, that an effective date will 
be assigned as of the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  The RO granted 
the earliest date under the governing regulations which was 
the date of receipt of the veteran's claim to reopen on April 
2, 2002.  

The only earlier effective date authorized under the 
governing laws and regulations would be based upon any 
informal claim or medical evidence received within one year 
prior to the date of the veteran's formal claim.  A review of 
the veteran's claims folder fails to reveal any informal 
claim from the veteran or clinical evidence on file 
demonstrating entitlement to the benefit sought within one 
year prior to April 2, 2002.  Accordingly, the effective date 
assigned by the RO was the earliest effective date authorized 
by law and regulation under the facts presented in this 
appeal.




ORDER

Entitlement to an effective date earlier than April 2, 2002, 
for the award of service connection for tinnitus is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


